NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JIMMIE BRADSHAW,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-2462
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 25, 2020.

Appeal from the Circuit Court for Pinellas
County; Philip J. Federico, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee.



PER CURIAM.



             Affirmed.



CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., and CASE, JAMES R., ASSOCIATE
SENIOR JUDGE, Concur.